EXHIBIT 10.1
 
[img001.jpg]
 
EMPLOYMENT AGREEMENT AMENDMENT
 
EMPLOYMENT AGREEMENT AMENDMENT (this "Amendment"), effective as of January 1,
2013, by and among Pharma-Bio Serv, Inc. with its principal office at 6 Road
696, Dorado, Puerto Rico 00646 (the “Company”), and Pedro J.  Lasanta
(“Executive”) (both hereinafter “the Parties”).
 
W I T N E S S E T H:
 
WHEREAS, the Company and Executive have entered into that certain Employment
Agreement, dated November 5, 2007, as such Employment Agreement has been and may
be amended, restated or otherwise modified from time to time (the "Employment
Agreement").  Capitalized terms used but not defined herein shall have the
meaning ascribed to such terms in the Employment Agreement; and
 
WHEREAS, the Company desires to modify the Executive's salary.
 
NOW THEREFORE,  for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto agree as follows:
 
1.  
The Executive's salary pursuant to paragraph 3(a) of the Employment Agreement is
hereby modified and amended so as to increase Executive's annual salary, as of
January 1, 2013, to $150,000 per annum.  Salary shall be paid in such
installments as the Company regularly pays its executive officers, but not less
frequently than semi-monthly.  Executive's salary will be revised annually based
upon performance evaluations following the Company's performance review process
and subject to the financial status of the Company.

2.  
Except as expressly amended by the terms of this Amendment and all prior
amendments to the Employment Agreement, the terms of the Employment Agreement
shall remain in effect and are unchanged by this Amendment.

 
IN WITNESS WHEREOF, the parties have executed this Amendment in Dorado, Puerto
Rico, this 31st day of December, 2012.
 
PHARMA-BIO SERV, INC.
By:  /s/ Elizabeth Plaza
 
EXECUTIVE:
/s/ Pedro Lasanta
Name: Elizabeth Plaza
 
Name: Pedro Lasanta
Title: President, CEO and Director
 
Title: Chief Financial Officer